Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 4
The system of claim 3, wherein evaluating the first machine learning model and the second machine learning model to select the best machine learning model further comprises, determining a current best machine learning model from the first machine learning model and the second machine learning model, and comparing the current best machine learning model to a previous best machine learning model using the test set of documents of the first target corpus to select the best model.

Claim 11
The method of claim 10, wherein evaluating the first machine learning model and the second machine learning model to select the best machine learning model further comprises, determining a current best machine learning model from the first machine learning model and the second machine learning model, and comparing the current best machine learning model to a previous best machine learning model using the test set of documents of the first target corpus to select the best model.

Claim 18
The non-transitory computer readable medium of claim 17, wherein evaluating the first machine learning model and the second machine learning model to select the bestAttorney Docket No.Application No. 16/881,274 DISCO1110-1Customer ID: 44654 8 machine learning model further comprises, determining a current best machine learning model from the first machine learning model and the second machine learning model, and comparing the current best machine learning model to a previous best machine learning model using the test set of documents of the first target corpus to select the best model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654